DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/18/2022 and 7/6/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 11, the term of “wherein the focusing lens is configured to collect the modulated laser beam inside the substrate seated on the substrate support” (line 12-13) is vague and renders the claims indefinite. Claim cites a Gaussian laser beam emitter, a laser beam modulator, a focusing lens and a substrate support; but claim does not specify how the modulated laser beam going to the substrate. Hence, the term of “the modulated laser beam inside the substrate” (line 12-13) is indefinite and lacks antecedent. Further, it is not clear how the focusing lens collects the modulated laser beam inside the substrate. Instant disclosure teaches that the focusing lens condenses the modulated laser beam to inside the substrate, but does not teach that the focusing lens collects lights from the substrate.

Claims 12-21 are rejected as containing the deficiencies of claim 11 through their dependency from claim 11.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Fujii (US 20080061043).

Regarding Claim 11, Fuji teaches a laser dicing device (abstract; figs. 1 and 2) comprising: 

a Gaussian laser beam emitter configured to emit a Gaussian laser beam having a Gaussian energy distribution (fig. 1, 1; abstract, line 1-8, an irradiated portion is irradiated with a laser beam having an irradiation energy distribution which is Gaussian distribution); 

a laser beam modulator (fig. 2, 4) configured to modulate a shape of the emitted Gaussian laser beam by reducing intensity in a region surrounding a first line parallel with a laser dicing direction of the emitted Gaussian laser beam, the first line crossing a center of the Gaussian laser beam in a plan view (fig. 2, 41, 42, 43; LB, LS’-- beam spot;  M--nonirradiated portion); 

a focusing lens configured to focus a modulated Gaussian laser beam modulated by the laser beam modulator (fig. 2, 42, 43,-- condenser lenses); and 

a substrate support configured that a substrate (figs. 1 and 2, 50) to be diced is seated on the substrate support (¶[0095], line 4-7, to a table on which substrate 50 is mounted),

wherein the focusing lens is configured to collect the modulated laser beam inside the substrate seated on the substrate support (fig. 2, 42 and/43; fig. 19, LS, SL, 150).

Regarding Claim 12, Fuji teaches the laser dicing device of claim 11, wherein the laser beam modulator is configured to modulate a Gaussian laser beam emitted from the Gaussian laser beam emitter into an 8-shaped laser beam (figs. 1 and 2, LS’, M).

Regarding Claim 13, Fuji teaches the laser dicing device of claim 12, further comprising an optical transmission unit configured to transmit the modulated 8-shaped laser beam (fig. 2, 42, 43).

Regarding Claim 14, Fuji teaches the laser dicing device of claim 12, wherein the laser beam modulator comprises a slit (fig. 2, 41- optical element 41, --which comprising slits for passing and blocking portions of the laser beam).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 20080061043) in the view of Unrath et al (US 8642918).

Regarding Claim 15, Fuji discloses as set forth above but does not specifically disclose that laser dicing device of claim 12, wherein the laser beam modulator comprises a spatial light modulator (SLM).

However, Unrath teaches laser processing system (abstract, fig. 1), wherein the laser beam modulator comprises a spatial light modulator (SLM) (fig. 1, 110; fig. 2, 212-- Modulate the phase and/or amplitude of the input laser beam to obtain a first spatial intensity profile; col. 6, line 57-65, deformable mirrors may include segmented deformable mirrors formed by independent flat mirror segments, microelectormechanical systems (MEMS),….).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modulation apparatus of Fuji by the laser processing system of Unrath for the purpose of providing of a system which quickly and flexibly modifies the processing beam to determine and implement an improved or optimum beam profile for a particular application (col. 1, line 60-67).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 20080061043) in the view of Chen (US 20060256335).

Regarding Claim 16, Fuji discloses as set forth above, and further teaches that the laser dicing device of claim 12, wherein the laser beam modulator comprises: 
to split the Gaussian laser beam (fig. 2, 41, LS’);
a center slit configured to remove a central portion of the Gaussian laser beam (fig. 2, LS’, M); and 
a side slit configured to remove side portions of the Gaussian laser beam after removing the central portion of the Gaussian laser beam by the center slit (fig. 2, 41, LS’).

But Fuji does not specifically disclose that wherein a birefringent lens configured to split the Gaussian laser beam. 

However, Chen in the same field of endeavor teaches an beam-shaping optics (abstract; figs. 1 and 2), wherein a birefringent lens configured to split the Gaussian laser beam (fig. 3, 10, 1, 11, 12; ¶[0015], line 1-8, using wedges of a birefringent material as beam-splitting elements is that the divergent output beams are polarized in directions perpendicular to each other; ¶[0018], line 1-12, the beam-shaper comprises plurality of beam-splitting elements that are wedges of a birefringent material, and at least one polarization modifying element that is positioned in the light path between two beam-splitting elements. A beam-splitting element that is a wedge of a birefringent material, in addition to splitting an input beam into two divergent beams, also results in orthogonal linear polarization of the output beams. The polarization-modifying element functions to modify the polarization of the output beams leaving a beam-splitting element prior to passing through a subsequent beam-splitting element). 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modulation apparatus of Fuji by the beam-shaping optics of Chen for the purpose to split laser beam into two polarization parts (fig. 3, 10, 1, 11, 12; ¶[0015], line 1-8).

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 20080061043) in the view of Chen (US 20060256335), further in the view of Spilman et al (US 20070115551).

Regarding Claim 17, Fuji - Chen combination discloses as set forth above but does not specifically disclose that the laser dicing device of claim 12, wherein the laser beam modulator comprises: a cylindrical vector beam (CVB) modulation module configured to modulate the Gaussian laser beam into the CVB.  

However, Spilman in the same field of endeavor teaches an apparatus (abstract), wherein the laser beam modulator comprises: a cylindrical vector beam (CVB) modulation module configured to modulate the Gaussian laser beam into the CVB (abstract, line 1-21, Radially and azimuthally polarized vortex beams including cylindrical vector beams and counter-rotating beams can be generated from uniformly plane polarized input beams propagating through the polarization converter; fig. 1a-b; fig. 25).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modulation apparatus of Fuji - Chen combination by the apparatus of Spilman for the purpose of  a smaller focal spot and high numerical aperture (NA) values (¶[0097], line 11-14 and ¶[0018], line 1-7).

Fuji - Chen -Spilman combination teaches that wherein an 8-shaped laser beam modulation module configured to modulate the CVB into an 8-shaped laser beam (figs. 1 and 2, LS’, M, as disclosed in Fuji).

Regarding Claim 18, Fuji - Chen -Spilman combination teaches the laser dicing device of claim 17, wherein the CVB modulation module comprises at least one of a spiral element, a plurality of spatial laser beam modulators, a fiber-optic polarization controller, and a spatially segmented half- wavelength plate (abstract, line 1-21, A space-variant waveplate referred to herein as a polarization converter includes an optically transmissive window characterized by a symmetric stress birefringence that provides at least tJ4 retardance and, more particularly, ')J2 retardance over an annular region centered about the optical axis of the window. Structural embodiments of the polarization converter include a mechanical compression housing and a thermal compression housing; ¶[0028], line 1-16, a polarization converter includes an optically transparent window having a clear aperture defined by opposing, polished faces and a periphery. The window is characterized by having an induced symmetric stress birefringence pattern over at least a portion of the clear aperture that is sufficient to produce an optical retardance equal to or greater than a quarter wavelength, and more particularly equal to a half wavelength. The stress birefringence pattern has an N-fold symmetry, where N is an integer greater than 2. In a particular aspect, N=3, which defines a tri-fold symmetry pattern, as disclosed in Spilman).

Regarding Claim 19, Fuji - Chen -Spilman combination teaches the laser dicing device of claim 18, wherein the 8-shaped laser beam modulation module comprises a polarizing filter (¶[0041], line 1-9, The cut of the crystal for the purposes of a birefringent filter element is such that the extraordinary axis, or e-axis, is in the plane of the crystal face onto which optical radiation is incident…., as disclosed in Chen).

Regarding Claim 20, Fuji - Chen -Spilman combination teaches the laser dicing device of claim 19, wherein the CVB modulation module is configured to modulate the Gaussian laser beam into a CVB of radial polarization (fig. 1a-b; abstract, line 1-21, Radially and azimuthally polarized vortex beams including cylindrical vector beams and counter-rotating beams can be generated from uniformly plane polarized input beams propagating through the polarization converter, as disclosed in Spilman).

Regarding Claim 21, Fuji - Chen -Spilman combination teaches the laser dicing device of claim 19, wherein the CVB modulation module is configured to modulate the Gaussian laser beam into a CVB of azimuthal polarization (fig. 1a-b; abstract, line 1-21, Radially and azimuthally polarized vortex beams including cylindrical vector beams and counter-rotating beams can be generated from uniformly plane polarized input beams propagating through the polarization converter, as disclosed in Spilman).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872